DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a rotatable belt configured to fix a toner image on a recording material;
a pressing member configured to feed and nip the recording material with said belt;
a heating roller including a heater inside and configured to suspend and tension, and heat said belt;
a temperature detecting member configured to detect a temperature of said heating roller or a temperature of said belt at an area where said belt is into
contact with said heating roller;
a suspending-tensioning member configured to stretch said belt;
a drive source configured to rotate said belt;
a control portion configured to control said drive source; and
a receiving portion configured to receive a power OFF signal of said
image forming apparatus, wherein said control portion, in a case in which the temperature detected by said temperature detecting member does not reach a predetermined condition when 
Regarding independent claim 9, a rotatable belt configured to fix a toner image on a recording material;
a pressing member configured to feed and nip the recording material with said belt;
a heating roller including a heater inside and configured to suspend and tension, and heat said belt;
a temperature detecting member configured to detect a temperature of said heating roller or a temperature of said belt at an area where said belt is into contact with said heating roller;
a suspending-tensioning member configured to stretch said belt;
a drive source configured to drive to rotate said belt;
a control portion configured to control said drive source; and
a receiving portion configured to receive a switch signal switching said image forming apparatus from a standby state in which an image formation operation is standby to a sleep state in which the image formation operation is standby and said image forming apparatus is at a lower power than in the standby state, wherein said control portion, in a case in which the temperature detected by said temperature detecting member does not reach a predetermined condition when said receiving portion receives the switch signal during a rotation of said belt, controls to de-energize said heater and to continue the rotation of said belt, and then controls to switch said image forming apparatus to the sleep state in a case in which the temperature detected by said temperature detecting member reaches the predetermined condition;
Regarding independent claim 17, a rotatable belt configured to fix a toner image on a recording material;
a pressing member configured to feed and nip the recording material with said belt;
a heating roller including a heater inside and configured to suspend and
tension, and heat said belt;
a temperature detecting member configured to detect a temperature of said heating roller or a temperature of said belt at an area where said belt is into contact with said heating roller;
a suspending-tensioning member configured to stretch said belt;
a drive source configured to drive to rotate said belt;
a control portion configured to control said drive source; and
a receiving portion configured to receive a power OFF signal of said image forming apparatus, wherein said control portion, when said receiving portion receives the
OFF signal of said image forming apparatus during a rotation of said belt, determines whether to continue the rotation of said belt or to stop the rotation of said belt and to turn off the power of said image forming apparatus based on the temperature detected by said temperature detecting member; and,
Regarding independent claim 18, a rotatable belt configured to fix a toner image on a recording material;
a pressing member configured to feed and nip the recording material with said belt;
a heating roller including a heater inside and configured to suspend and tension, and heat said belt;
a temperature detecting member configured to detect a temperature of said

a suspending-tensioning member configured to stretch said belt;
a drive source configured to drive to rotate said belt;
a control portion configured to control said drive source; and
a receiving portion configured to receive a switch signal switching said image forming apparatus from a standby state in which an image formation operation is standby to a sleep state in which the image formation operation is standby and said image forming apparatus is at a lower power than in the standby state, wherein said control portion, when said receiving portion receives the switch signal during a rotation of said belt, determines whether to continue the rotation of said belt or to stop the rotation of said belt and to turn off the power of said image forming apparatus based on the temperature detected by said temperature detecting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi, JP 2013-174870, teaches continuing to rotate a fixing roller while stopping heating when a power off signal is received, in order to avoid creating a dimple in the fixing roller as it cools.  There is no indication in the applicable prior art that such dimpling, a well known occurrence in fixing rollers, also should be avoided with fixing belts.  Kawai et al., U.S.P.G. Pub. No. 2020/0310309, albeit naming another inventor, is owned by the same 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852